DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
	This Office Action responses to the Applicant’s Amendment filed on 08/22/2022.
	Applicant has submitted an electronic Terminal Disclaimer for both US Patent No. 10,762,960 and 11,024,381 to overcome double patenting rejection.
Claims 1-20 are pending for examination.
The terminal disclaimers filed on 08/26/2022 have been reviewed and accepted. The terminal disclaimer has been recorded.


Allowable Subject Matter
    Claims 1-20 are allowed.
    The following is a statement of reasons for the indication of allowable subject matter:  
        The prior art made of record and considered pertinent to the applicant's disclosure, taken individually or in combination, does not teach the claimed invention having the following limitations, in combination with the remaining claimed limitations.

         Regarding independent claim 1, the prior art does not teach or suggest the claimed invention having “a first cell array comprising a first plurality of bit cells using a first variable resistance dielectric layer to transition between logic states; a second cell array comprising a second plurality of bit cells using a second variable resistance dielectric layer to transition between logic states; a third cell array comprising a third plurality of bit cells using a third variable resistance dielectric layer to transition between logic states; and a control logic circuit configured to cause a first information bit to be written into respective bit cells of the first and second cell arrays as an original logic state of the first information bit and a logically complementary logic state of the first information bit, and cause a second information bit to be written into a single bit cell of the third cell array as an original logic state of the second information bit, wherein the first variable resistance dielectric layer has a first diameter, and the third variable resistance dielectric layer has a second diameter that is different from the first diameter”, in combination of other limitations thereof as recited in the claim.
          Regarding claims 2-6, the claims have been found allowable due to their dependencies to claim 1 above. 

	Regarding independent claim 7, the prior art does not teach or suggest the claimed invention having “a first cell array comprising a first plurality of bit cells; a second cell array comprising a second plurality of bit cells; a third cell array comprising a third plurality of bit cells; and a control logic circuit configured to cause a first information bit to be written into respective bit cells of the first and second cell arrays as an original logic state of the first information bit and a logically complementary logic state of the first information bit, and a second information bit into a bit cell of the third cell array as an original logic state of the second information bit, such that the respective bit cells of the first and second cell arrays have a first endurance and the bit cell of the third cell array has a second endurance”, in combination of other limitations thereof as recited in the claim.
          Regarding claims 8-15, the claims have been found allowable due to their dependencies to claim 7 above. 

	Regarding independent claim 16, the prior art does not teach or suggest the claimed invention having “a first cell array comprising a first plurality of bit cells using a first variable resistance dielectric layer to transition between logic states; a second cell array comprising a second plurality of bit cells using a second variable resistance dielectric layer to transition between logic states; a third cell array comprising a third plurality of bit cells using a third variable resistance dielectric layer to transition between logic states; and a control logic circuit configured to cause a first information bit to be written into respective bit cells of the first and second cell arrays as an original logic state of the first information bit and a logically complementary logic state of the first information bit, and cause a second information bit to be written into a single bit cell of the third cell array as an original logic state of the second information bit, wherein the first, second, and third variable resistance dielectric layers are formed based on a same recipe of deposition equipment, and have at least two different diameters”, in combination of other limitations thereof as recited in the claim.
          Regarding claims 17-20, the claims have been found allowable due to their dependencies to claim 16 above. 

	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH D DINH whose telephone number is (571)270-5375. The examiner can normally be reached Monday to Friday 8:00am 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amir Zarabian can be reached on 571-272-1852. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MINH D DINH/Examiner, Art Unit 2827                                                                                                                                                                                                        
/HUAN HOANG/Primary Examiner, Art Unit 2827